DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 25, 2022, and any subsequent filings.
Claims 1-15 stand rejected.  Claims 1-15 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Response to Arguments
Claim Objections
Claim 1 has been amended and the objection withdrawn.
Claim Rejections - 35 USC § 112
Applicants' amendments and argument have overcome the prior rejections.
Claim Rejections - 35 USC § 102
Applicants' arguments are directed towards amended Claim 1 and are persuasive for the reasons detailed below.
Double Patenting
Applicants' arguments (Remarks, Page 12 / Paragraph 2 – Page 22 / Paragraph 2), filed February 14, 2022, with respect to Claims 1-14 have been fully considered and are persuasive.  The rejections of Claims 1-14 have been withdrawn. 
Response to Amendment
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants have interpreted the structure recited in independent Claim 1 to correspond to that disclosed in the drawings.  A search of the prior art reveals the exact structure disclosed in Applicants' drawings does not appear in the relevant prior art..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779